Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 26 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,889,921 (“the ‘921 patent”) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-12; claims 13-15; claim 16, and claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1 (which are also recited in claims 13 and 18).  Although claim 1 is broader in scope than claim 1 of the ‘921 patent (patent issued in the parent application of the instant application), claim 1 nevertheless requires the combination of limitations that defines claim 1 of the ‘921 patent over the art.  Namely, the reference Yoshioka is silent with respect to fibers having machine direction elongation greater than cross direction elongation.  Other pertinent references include the previously cited references to McDowall and Levy, but these references do not teach the limitation that the linear length of the smaller diameter segments is greater than the linear length of the larger diameter segments.  Yoshioka also cannot be reasonably combined with McDowall 
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 16.  Although claim 16 is broader in scope than claim 20 of the ‘921 patent, claim 16 nevertheless requires the combination of limitations that defines claim 20 of the ‘921 patent over the art.  Namely, the reference Yoshioka is silent with respect to fibers having cross direction tensile strength at least twice that of the machine direction tensile strength.  Other pertinent references include the previously cited references to McDowall and Levy, but these references do not teach the limitation that the linear length of the smaller diameter segments is greater than the linear length of the larger diameter segments.  Yoshioka also cannot be reasonably combined with McDowall and/or Levy, as the mode of operation of Yoshioka is substantially different from those of McDowall/Levy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781